DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/656,147 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to claim 2, 
The prior parent applications fail to provide the proper support for the limitations “one or more antennas capable of receiving streaming video data and control signal data from a mobile device sent over a Wi-Fi connection;” and  “wherein the display dongle receives streaming video data over the Internet from one or more mobile devices connected to the Internet over the antenna along with control signals from one or more mobile devices including at least one of start, stop and/or pause signals.”
Examiner submits that the above limitations were added on the same day as the instant application was filed, and that none of the prior parent patents contain a similar limitation or teaching to the above underlined teaching. Therefore, priority to the parent cases are denied and the priority date is April 26, 2021. 
Claims 3-7 do not correct the deficiencies of claim 2 and therefore do not provide the necessary support to Claim 2.
Claim 14 is the mobile device that corresponds to the display device of claim 2 and is rejected accordingly 
Claims 15-21 do not correct the deficiencies of claim 2 and therefore do not provide the necessary support to Claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 8-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Todd (US 2018/0316944) in view of Wu et al. (U.S. 2018/0269562,) hereinafter Wu.
With respect to Claim 2, Todd teaches a display dongle suitable for connection to a display device comprising: 
one or more processors capable of processing streaming video data and control signal data ([0183], “in one embodiment, this may be done by leveraging the HDMI control lines in conjunction with one or more external processors such as HDMI stick PCs, PC, other Set Top Boxes, and the like.”); 
capable of receiving streaming video data and control signal data from a mobile device sent over a Wi-Fi connection ([0252], “The heterogeneous input sources 25 may include output from one or more of a set-top box 23 receiving video content from a service provider, a DVD or video game console 29, an internet video device 26 (connected through an IP network to the Internet 28) such as a webcam, mobile device camera, personal computer camera, surveillance camera, video conference camera, video conference system or other camera, satellite feed, such as for satellite television or radio, connected mobile device such as a tablet, smartphone or other device, local video devices such as a camera or baby monitor, and the like,” and [0133], “content from heterogeneous input sources 25 may be received via IP data streams received via Ethernet, coaxial cable supporting Multimedia over Coax Alliance, MOCA, 802.11, 4G or other transmission means and the like.”)
wherein the display dongle receives streaming video data over the Internet from one or more mobile devices connected to the Internet ([0252], “The heterogeneous input sources 25 may include output from one or more of a set-top box 23 receiving video content from a service provider, a DVD or video game console 29, an internet video device 26 (connected through an IP network to the Internet 28) such as a webcam, mobile device camera, personal computer camera, surveillance camera, video conference camera, video conference system or other camera, satellite feed, such as for satellite television or radio, connected mobile device such as a tablet, smartphone or other device, local video devices such as a camera or baby monitor, and the like.”)
along with control signals from one or more mobile devices including at least one of start, stop and/or pause signals ([0221], “Upon selection of a video container, a remote-control widget may “pop-up” displaying one or more of appropriate remote control functionality such as channel controls, sound controls, menus and the like, remote control appearance and the like.”); and 
wherein the streaming video from the one or more mobile devices and feedback for control signals sent from the one or more mobile devices is displayed on the display device ([0162], “The system may support multiple input devices including mobile devices such as tablets, smartphones and the like, remote controls, PCs, game controllers, mice, trackballs, joysticks, motion tracking systems, voice activation, speech recognition components, wireless keyboards, and the like.”)
Todd fails to explicitly teach the device contains one or more antennas.
Wu teaches the device contains one or more antennas ([0036], “the antenna design and the heat dissipation methods mentioned above, the present invention provides the compact wireless device, such as a Wi-Fi USB dongle, a BT USB dongle or a HDMI dongle, with high antenna efficiency and improved thermal dissipation characteristic.”)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to combine the invention of Todd with the invention of Wu as an antenna is a component of a radio and would be obvious to use in a HDMI dongle such as the one taught in Todd.

With respect to claim 3, Todd in view of Wu teaches the display dongle of claim 2, Todd teaches where the display dongle is capable of receiving video streams and control signal data from one or more mobile devices ([0252], “The heterogeneous input sources 25 may include output from one or more of a set-top box 23 receiving video content from a service provider, a DVD or video game console 29, an internet video device 26 (connected through an IP network to the Internet 28) such as a webcam, mobile device camera, personal computer camera, surveillance camera, video conference camera, video conference system or other camera, satellite feed, such as for satellite television or radio, connected mobile device such as a tablet, smartphone or other device, local video devices such as a camera or baby monitor, and the like.”)

With respect to Claim 4, Todd in view of Wu teaches the display dongle of claim 3 where the display dongle is capable of receiving control signals from multiple mobile devices during the streaming of video data from one or more mobile devices ([0162], “The system may support multiple input devices including mobile devices such as tablets, smartphones and the like, remote controls, PCs, game controllers, mice, trackballs, joysticks, motion tracking systems, voice activation, speech recognition components, wireless keyboards, and the like.”)

Claims 8-10 are the display device that corresponds to the display dongle of Claims 2-4 and are rejected accordingly
Claims 14-16 are the mobile device that corresponds to the display dongle of Claims 2-4 and are rejected accordingly

Claim(s) 5-7, 11-13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 2018/0316944) in view of Wu et al. (U.S. 2018/0269562,) hereinafter Wu, in view of Arling (US 2021/0120299)
With respect to Claim 5, Todd in view of Wu teaches the display dongle of claim 2, however fails to teach that there are two or more display dongles and wherein the multiple display dongles are capable of receiving streaming video data and control signals from a single mobile device.
Arling teaches that there are two or more display dongles and wherein the multiple display dongles are capable of receiving streaming video data and control signals from a single mobile device. ([0030], “For example, if the user accesses content through the STB but wants to continue watching the content in the bathroom, the user may select an option to stream the STB content to their smart device (e.g., tablet, phone, laptop) so that the user may carry the smart device into the bathroom. In yet another option that may be presented to a user, the user may specify which device they prefer to stream from and/or otherwise control content being displayed on a room device (e.g., TV). For example, the user may select a laptop to use for streaming content to a room device and/or control a room device. The user may also select other devices such as a tablet or smart phone. The user may also switch between devices such that all their devices may control devices in the room and/or stream content to the room device(s). In such examples, one, some, or all of the user's devices may be capable of controlling and/or streaming to the room devices at any given time.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to combine the invention of Todd with the invention of Arling in order to allow for the ability to stream content to additional devices as it gives the user greater control and ability to view the same or different content on all of their devices. 

With respect to claim 6, Todd in view of Wu teaches the display dongle of claim 2, however fails to teach that there are two or more display dongles and wherein the multiple display dongles are capable of receiving streaming video data and control signals from two or more mobile devices.
Arling teaches that there are two or more display dongles and wherein the multiple display dongles are capable of receiving streaming video data and control signals from two or more mobile devices. ([0030], “For example, if the user accesses content through the STB but wants to continue watching the content in the bathroom, the user may select an option to stream the STB content to their smart device (e.g., tablet, phone, laptop) so that the user may carry the smart device into the bathroom. In yet another option that may be presented to a user, the user may specify which device they prefer to stream from and/or otherwise control content being displayed on a room device (e.g., TV). For example, the user may select a laptop to use for streaming content to a room device and/or control a room device. The user may also select other devices such as a tablet or smart phone. The user may also switch between devices such that all their devices may control devices in the room and/or stream content to the room device(s). In such examples, one, some, or all of the user's devices may be capable of controlling and/or streaming to the room devices at any given time.”)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to combine the invention of Todd with the invention of Arling in order to allow for the ability to stream content to additional devices as it gives the user greater control and ability to view the same or different content on all of their devices. 

With respect to Claim 7,  Todd in view of Wu in view of Arling teaches he display dongles of claim 6, Todd teaches wherein control signals from a first mobile device can be used to control data streaming from a second mobile device ([0162], “The system may support multiple input devices including mobile devices such as tablets, smartphones and the like, remote controls, PCs, game controllers, mice, trackballs, joysticks, motion tracking systems, voice activation, speech recognition components, wireless keyboards, and the like.”)

Claims 11-13 are the display device that corresponds to the display dongle of Claims 5-7 and are rejected accordingly
Claims 17-19 are the mobile device that corresponds to the display dongle of Claims 5-7 and are rejected accordingly

With respect claim 20, Todd in view of Wu in view of Arling teaches the mobile device of claim 14, Arling teaches wherein video streaming can be paused or stopped at a particular point in a video stream using a control signal from the mobile device during transmission to a first display device, then the mobile device can stream video to a second display device from said particular point in the video stream ([0030], “For example, if the user accesses content through the STB but wants to continue watching the content in the bathroom, the user may select an option to stream the STB content to their smart device (e.g., tablet, phone, laptop) so that the user may carry the smart device into the bathroom. In yet another option that may be presented to a user, the user may specify which device they prefer to stream from and/or otherwise control content being displayed on a room device (e.g., TV). For example, the user may select a laptop to use for streaming content to a room device and/or control a room device. The user may also select other devices such as a tablet or smart phone. The user may also switch between devices such that all their devices may control devices in the room and/or stream content to the room device(s). In such examples, one, some, or all of the user's devices may be capable of controlling and/or streaming to the room devices at any given time.”)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to combine the invention of Todd with the invention of Arling in order to allow for the ability to stream content to additional devices as it gives the user greater control and ability to view the same or different content on all of their devices. 

With respect to claim 21, Todd in view of Wu in view of Arling the mobile device of claim 14, Arling teaches where video streaming can be paused or stopped at a particular point in two or more video streams using a control signal from the mobile device during transmission of the two or more video streams to first display device, then the mobile device can stream video from each of the video streams to either a first display device or a different display device from the particular point in each of the video streams ([0030], “For example, if the user accesses content through the STB but wants to continue watching the content in the bathroom, the user may select an option to stream the STB content to their smart device (e.g., tablet, phone, laptop) so that the user may carry the smart device into the bathroom. In yet another option that may be presented to a user, the user may specify which device they prefer to stream from and/or otherwise control content being displayed on a room device (e.g., TV). For example, the user may select a laptop to use for streaming content to a room device and/or control a room device. The user may also select other devices such as a tablet or smart phone. The user may also switch between devices such that all their devices may control devices in the room and/or stream content to the room device(s). In such examples, one, some, or all of the user's devices may be capable of controlling and/or streaming to the room devices at any given time.”)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to combine the invention of Todd with the invention of Arling in order to allow for the ability to stream content to additional devices as it gives the user greater control and ability to view the same or different content on all of their devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442